Citation Nr: 0512199	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-14 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972, with confirmed service in Thailand from June 1969 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran was scheduled for a Video Conference Hearing 
before the Board in February 2005, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702 (d) (2004).  Accordingly, the 
veteran's request for a hearing is considered withdrawn. 


FINDINGS OF FACT

1.  The veteran served during the Vietnam War in Thailand, 
from June 1969 to June 1970.

2.  The veteran's diabetes mellitus was first manifested many 
years after service and is not related to his service.  


CONCLUSION OF LAW

Diabetes mellitus, claimed as due to herbicide or chemical 
exposure, was not incurred in or aggravated during active 
service; nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for diabetes mellitus.  In this 
context, the Board notes that a substantially complete 
application was received in March 2001.  In July 2001, prior 
to its adjudication of this claim, the AOJ provided notice to 
the claimant regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to provide VA with any information or 
evidence, to include medical evidence, showing treatment for 
the disorder.  Thus, the Board finds that the content and 
timing of the July 2001 notice comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service personnel 
and medical records have been secured.  Additionally, all 
identified post service treatment records from both private 
and VA sources have been associated with the claims folder.  
The veteran has been examined in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that his diabetes mellitus is the result 
of being exposed to Agent Orange while stationed in Thailand 
during the Vietnam War.  He specifically contends that his 
duties as a corrosion control specialist required him to wash 
and repair the exteriors of planes which had flown from 
Vietnam that may have had Agent Orange on them.  
Additionally, he contends that his work with the chemicals 
required by his duties also may have caused his diabetes 
mellitus.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
Diabetes mellitus is a chronic disease subject to presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).  Type II diabetes (diabetes mellitus) 
is so listed in the regulation.

For purposes of establishing service connection for a listed 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, type II diabetes shall be 
service-connected if the requirements of 
§ 3.307(a)(6) are met, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Presumptive Service Connection - Exposure to Herbicides  

Diabetes mellitus is a listed disability under 38 C.F.R. 
§ 3.309(e), and is therefore subject to the presumption for 
service connection due to exposure to herbicides.  However, 
the veteran's DD Form 214, Report of Transfer or Discharge, 
and his service personnel records, confirm that during the 
Vietnam War, he was stationed in Thailand.  These records do 
not indicate that the conditions of the veteran's service 
involved duty or visitation in the Republic of Vietnam, and 
he does not so allege.  Therefore, under the governing 
regulations, the veteran's service is not qualifying service 
to fit within the parameters of the presumption based on 
exposure to herbicides under 38 C.F.R. § 3.307(a)(6).  As 
such, the veteran is not presumed to have been exposed to 
herbicides, and presumptive service connection for diabetes 
mellitus cannot be established.




Presumptive Service Connection - Chronic Diseases

Diabetes mellitus is also a listed disability under 38 C.F.R. 
§ 3.309(a), and is therefore subject to the presumption for 
service connection for chronic diseases.  However, under 
38 C.F.R. § 3.307(a)(3), diabetes mellitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  In this case, the 
veteran separated from service in June 1972.  The earliest 
instance of record of a diagnosis of diabetes mellitus is in 
October 1990, nearly twenty years after separation.  
Therefore, this presumption is not applicable. 

Direct Service Connection 

As indicated above, to establish direct service connection, a 
current disability must be medically linked to an incident in 
service.  The Board notes that the veteran's service medical 
records are negative for any diagnosis of diabetes mellitus.  
Specifically, the veteran's April 1968 induction examination 
and January 1972 separation examination both show normal 
evaluations of the endocrine system, with negative test 
results for albumin and sugar.  

The Board also notes that there is an entry in the veteran's 
service medical records which states that the veteran's 
military occupational specialty can cause respiratory, 
central nervous system, and renal/hepatic disorders.  This 
statement is silent on the issue of any effects these 
chemicals may have on the endocrine system.

In June 2002, the RO requested from the National Personnel 
Records Center (NPRC) confirmation of any exposure to 
herbicides the veteran may have had while stationed in 
Thailand.  The NPRC responded in July 2002 that there was no 
record of the veteran being exposed to herbicides.

Clinical records of post service treatment, dated in March 
1973 and from June 1990 to May 2002, are also associated with 
the claims file.  Relevant records include treatment in March 
1991, which indicates that the veteran was diagnosed with 
diabetes mellitus in October 1990.  The balance of the 
records document on-going treatment for the disease, as well 
as for other unrelated disorders. 

The Board observes that the record contains an opinion as to 
the etiology of the veteran's diabetes mellitus.   As noted 
in the May 2002 VA examination report of record, the 
physician opined that it was as likely as not that the 
veteran's diabetes was related to his prior exposure to Agent 
Orange.  However, this appears to be based on the veteran's 
stated history of being exposed to Agent Orange while 
stationed in Thailand.  There is no record of such exposure.  
The Court has held that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the claimant and that are unsupported by the 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  In this case, the Board finds that the medical 
opinion is not supported by the evidence of record.  
Therefore, the Board gives no weight to the opinion.  Because 
there is no other evidence establishing a link between the 
veteran's service and his current disability, entitlement to 
service connection on this basis is not warranted.

With respect to the issue of other chemicals causing the 
veteran's diabetes mellitus, while there is evidence that the 
veteran was exposed to such other chemicals, and that those 
chemicals could cause other, specified disorders, there is no 
evidence to suggest that they can, or did, cause the 
veteran's endocrine system disorder of diabetes.  Again, 
without medical evidence of such a nexus, the claim must be 
denied.

The Board has also considered the veteran's own assertions 
that his diabetes mellitus was caused by exposure to 
herbicides and/or other chemicals in service.  The Board 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
The claim for service connection for diabetes mellitus must 
be denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


